Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-5, 7-12, 14-19 are allowed. Claims 6, 13 and 20 are cancelled.

3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a methods and systems for interconnecting VPNs operating on different VPN protocols by translating the routes into formats used by the different VPN protocols thus reducing amount of network traffic (or network load) needed to generate and maintain the routing tables for interconnecting VPNs operating on different VPN protocols, thereby improving the efficiency of the connection between the VPNs and making more bandwidth available for data traffic. 
The Applicants independent claim 1 recites, inter alia a method of providing route advertisements to provider edge devices on virtual private networks implemented using different protocols, the method comprising: receiving, from a first provider edge device on a first virtual private network (VPN) implemented using a first protocol, a route advertisement including a route in a first address family format, wherein the first address family format corresponds to a first address family standard as defined in the specification as filed in pages 5-13 including 
determining whether the first address family format is translatable to a second address family format, wherein the second address family format corresponds to a second address family standard;

extracting, from the route advertisement, network layer reachability information (NLRT);
generating a translated route advertisement by translating the route included in the route advertisement in accordance with the identified parameters, wherein the translated route advertisement message comprises the extracted NLRI: and
transmitting, to a second provider edge device on a second VPN implemented using a second protocol, the translated route advertisement including the translated route.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
Regarding claim 1 the prior art Vairavakkalai et al. [US 20180351857 Al] discloses in para [0058] Reachability (e.g., network layer reachability information (NLRI)) may refer to information associated with indicating that network traffic may be routed to a destination network device (e.g., receiver network device 16) or a set of destinations (e.g., including receiver network device 16) via a particular network device advertising the reachability information. A BGP update message has an NLRI field that carries an IP address prefix representing the set of systems having IP addresses contained in the IP address prefix. A BGP update message may also include one or more path attributes


However, prior arts of records Vairavakkalai and Dong does not teach extracting, from the route advertisement, network layer reachability information (NLRT);
generating a translated route advertisement by translating the route included in the route advertisement in accordance with the identified parameters, wherein the translated route advertisement message comprises the extracted NLRI
Therefore, independent claims 1, 8 and 15 are allowed for these above reasons. Respective dependent claims of independent claims are also allowed.




Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Meuninck et al. [US 20190132280 A1] Network Based Distribution for Compute Resource and Application Accessibility.
Patel et al. [US 20070104106 A1] Method and apparatus for improving convergence in networks.

Mirtorabi et al. [US 20070260746 A1] Maintaining IGP transparency of VPN routes when BGP is used as a PE-CE protocol

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ATIQUE AHMED/Examiner, Art Unit 2413